Exhibit 10.67
CONSULTING  & REPRESENTATIVE SERVICES AGREEMENT
 
THIS CONSULTING SERVICES AGREEMENT (the "Agreement") is made and entered into as
of this 14th day of June 2010, by and between Location Based Technologies, Inc.
the (“Company”), a Nevada corporation and, Kay Strategies, Inc. ("Consultant");
 
ENGAGEMENT OF CONSULTANT; SERVICES TO BE PERFORMED
 
WHEREAS, Location Based Technologies, Inc. desires to engage the services of
Consultant as a Business Development Consultant and Outside Sales
Representative, as a non-exclusive selling agent for the Products to VARs,
Commercial Accounts, and Vertical Channels as identified by the Company for the
Products identified below, on all terms and conditions set forth in this
Agreement. The duties will include:
 

 
i)
To sell PocketFinderVehicle devices at the MSRP of $199.95 to retail accounts. 
The Representative must use the Companies MSRP and the Company has the right
from time-to- time to change the MSRP at the Company's discretion. The Company
will pay Consultant a commission on each device sold. When the additional
PocketFinder family of products becomes available, the Representative and the
Company will identify the MSRP and commission schedule for each product.

 

 
ii)
To lead, assist and advise on how the Company can position itself to enter the
retail distribution market place for the domestic pet market.  The Consultant’s
consulting engagement is on a non-exclusive basis.

 

 
ii)
To introduce and present the Company, on a non-exclusive basis, to key strategic
partners, investors and technology service providers that will quickly and
efficiently integrate the device into their sales activities. Expertise is
desired in the pet retail market, including the sale of PocketFinder Pets,
PocketFinder Vehicle and the potential for white label distribution.

 

 
iii)
To provide services that help in the development, implementation and maintenance
of an ongoing program to increase the investment community’s awareness of
Client’s activities and to utilize business relationships to develop sales of
the Client’s products and services, especially in the retail pet market place.

 
NOW, THEREFORE, in consideration for the mutual covenants contained herein, the
parties hereby agree as following:


1.           Compensation for Consulting Services:


a.      As commission for the sale of Product to Retail Accounts, will be
updated from time to time by Consultant and the Company; and hereunder, the
Company shall pay to Consultant, $40 (forty dollars) per device The Company will
pay all commission for the previous month sales by the 15th day of the following
month (unless the 15th falls on a weekend or holiday and then the payment will
be made on the following Monday).
b.      A monthly sum of ten thousand hundred ($10,000.00), payable on the first
(1st) day of each calendar month.  This fee for services will commence upon
signing and may be paid in cash and/or equity, at the consultant’s option. The
cash portion is subject to new capital infusion and may be substituted for an
equal value in equity. The number of shares to be issued in lieu of the $10,000
cash payment each month shall be calculated at follows: $10,000 divided by the
closing price on June 14, 2010.  The restricted common stock package shall be
issued within 10 business days of signing, and the remaining will be paid on a
quarterly basis over the first year of the agreement.
c.      Consultant will pay all expenses of its office, activities and travel
and be responsible for the acts and expenses of its employees and business.
 
 
 

--------------------------------------------------------------------------------

 


2.            Term and Termination.


a.       Term.  The term of this Agreement will be for twenty four months and
will automatically expire on June 13, 2011.  Any commissions due on the
expiration date of this Agreement will be paid within 15 (fifteen) days of the
expiry date.
b.       Termination for Convenience. This Agreement may be terminated by either
party for any reason at any time by giving the other party written ninety (90)
days in advance.
c.       Termination for Cause. If either party defaults in the performance of
any provision of this Agreement, then the non-defaulting party may give written
notice to the defaulting party that if the default is not cured within thirty
(30) days, the Agreement shall be terminated.
d.       Sale of Company.  In the event the Company sells, is acquired, or
otherwise disposes of its stock or assets or merges or reorganizes Company in a
manner which affects the production or sale of the Products being promoted and
sold by Consultant, or in the even the Company changes the legal structure of
its business entity, the Company shall pay Consultant, commissions for all
orders received through the end of the notice period as provided in this
Agreement.
 
3.            Information and Data


In connection with Consultant’s activities hereunder, The Company will furnish
Consultant with analytics, engineering resources, administrative support and
such other information and data regarding the services the “Company” deems
appropriate, at the Company’s discretion.
 
4.            Independent Contractor


In rendering consulting services to the Company pursuant to this Agreement, it
is acknowledged and agreed that Consultant shall be acting solely as an
independent contractor and shall not have authority to the Company in any regard
except as may be specifically delegated to Consultant by the Company in writing.


5.            Notices


All notices and other communications required or permitted to be given hereunder
shall be in writing and shall be deemed to have been duly given if delivered
personally, given by prepaid telegram, sent by fax, sent by confirmed email, or
mailed by registered or certified mail, postage prepaid, addressed to the party
to who sent as follows:
 

 
To Consultant:
Kay Strategies, Inc.
    5405 Soledad Road    
La Jolla, CA 92037
       
To Company:
Location Based Technologies, Inc.
    38 Discovery - #150     Irvine, CA 92618     ATTN: Desiree Mejia     Fax:
(714) 200-0287

 
 
 

--------------------------------------------------------------------------------

 
 


Any party may change the address to which such communications are to be directed
to him or it by giving written notice in the manner provided in this paragraph.
 
7)            Indemnification
 
Company shall, at its sole cost and expense, defend and hold harmless Contractor
(including Contractor’s current and former officers, directors and employees),
from any and all allegations, claims, losses, damages, penalties, judgments,
liabilities, costs and expenses (including, without limitation, the costs of
defense and other reasonable expenses of litigation, that may be incurred by,
imposed upon, or asserted against Contractor by reason of any legal proceeding,
claim, action or demand of a third party (each a “Claim”), including allegations
that Contractor is vicariously liable for the actions of Company, arising from
Contractor’s performance of services under this Agreement, any breach of this
Agreement or any willful misconduct or negligent act or omission of Company
(including Company’s officers, directors and employees) in connection with its
activities under this Agreement.  Company’s obligation to hold Contractor
harmless under this Section 7 shall survive the expiration or termination of
this Agreement by either party for any reason.
 
Consultant agrees to indemnify and hold harmless the Company and its directors,
officers, employees, agents, and controlling persons (each an “Indemnified
Party”) from and against any and all claims, loss, liability, damage, cost and
expense whatsoever (a “Claim”) relating to such Claims, including reasonable
attorneys fees, arising out of or relating to the engagement hereunder or any
transaction contemplated hereby:
 
 
8)
Miscellaneous Provisions

 
(a)   This Agreement may not be assigned by Consultant to any person without the
prior written consent of Company.  Subject to the foregoing, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.


(b)   The parties agree to execute any and all documents that may be reasonably
necessary in order to effectuate the transactions contemplated by this
Agreement.


(c)   This Agreement shall be construed in accordance with and governed by the
laws of the State of California applicable to contracts made and to be performed
in that State.


(d)   This Agreement contains the entire understanding between the parties and
supersedes any prior written or oral agreements between them respecting the
subject matter contained herein.


(e)   There are no representations, agreements, arrangements or understandings,
oral or in writing, between or among the parties relating to the subject matter
of this Agreement which are not fully expressed herein.


(f)    Any dispute arising from the terms or obligations of this Agreement shall
be submitted to binding arbitration in accordance with the rules and regulations
of the American Arbitration Association sitting in Orange County, California,
and any decision by the American Arbitration Association may be enforced by any
court having jurisdiction thereof.  Notwithstanding the foregoing, any party may
commence legal action to obtain preliminary injunctive or other temporary relief
to enforce the terms of this Agreement pending arbitration, and/or to obtain or
compel specific performance of this Agreement pursuant to any award of the
American Arbitration Association.


(g)   If any legal action should be brought between or among the parties
(including arbitration), the prevailing party shall be entitled to recover all
costs incurred therein, including but not limited to reasonable attorneys’ fees.


(h)   If the scope of any provision of this Agreement is too broad in any
respect whatsoever to permit enforcement to its full extent, then such provision
shall be enforced to the maximum extent permitted by law, and the parties hereto
consent and agree that such scope may be judicially modified accordingly and
that the whole of this Agreement shall not thereby fail, but that the scope of
such provision shall be curtailed only to the extent necessary to conform to
law.


(i)   All paragraph headings herein are inserted for convenience only and shall
not be used in any way to modify, limit, construe or otherwise affect this
Agreement or the interpretation thereof.


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
LOCATION BASED TECHNOLOGIES, INC. (The “Company”):
 

By:         Joseph Scalisi, President  

 
Kay Strategies, Inc. (The “Consultant”):
 

By:    

 